DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed 6/9/2022.  As directed by the amendment, claims 1, 8, 9 and 12 have been amended. Claims 1-17 are pending in the instant application.
Applicant has amended the abstract to conform with the guidelines and the title to be more descriptive; the objections to the specification are withdrawn.
Applicant has amended claims 8 and 9 to address minor informalities; the objections to the claims are withdrawn.
Applicant has filed a terminal disclaimer to obviate the non-provisional double patenting rejections, and the co-pending applications have later filing dates; all of the double patenting rejections are hereby withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 6/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 9,480,609, 9,480,608, 10,478,354, 10,470,947, 11,007,093, 10,070,999, or 9,474,660 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Calbelka on 6/29/2022.

The application has been amended as follows: 
Cancelled claims 10, 11, 13 and 14 

	
Reasons for Allowance
Claims 1-9, 12 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments define over the art of record for the reasons argued by Applicant on pages 8 and 9 of Remarks filed 6/9/2022. Accordingly, claims 1 and 12 are considered to patentably define over the prior art, and claims 2-9 and 15-17 depend from claim 1 or 12 and are considered patentable by virtue of their dependence from claim 1 or 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHRYN E DITMER/Primary Examiner, Art Unit 3785